                       Case 5:21-cv-01727-EJD Document 30-1 Filed 03/23/21 Page 1 of 2



                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12
                                                 UNITED STATES DISTRICT COURT
               13

               14                             NORTHERN DISTRICT OF CALIFORNIA

               15                                         SAN JOSE DIVISION

               16      ZOOM VIDEO COMMUNICATIONS,                     CASE NO. 5:21-cv-1727-EJD
                       INC.,
               17                                                     DECLARATION OF ARMAN ZAHOORY
                                       Plaintiff,                     IN SUPPORT OF ZOOM’S
               18                                                     ADMINISTRATIVE MOTION TO SEAL
                             vs.                                      PORTIONS OF AND EXHIBIT B TO THE
               19                                                     OPPOSITION TO DEFENDANT’S
                       RINGCENTRAL, INC.,                             REQUEST FOR PRELIMINARY
               20                                                     INJUNCTION
                                       Defendant.
               21

               22
                       RINGCENTRAL, INC.,
               23
                                       Counterclaimant,
               24
                             vs.
               25
                       ZOOM VIDEO COMMUNICATIONS,
               26      INC.,
               27                      Counterdefendant.
               28
ATTORNEYS AT LAW
                                                                                              ZAHOORY DECL. ISO
                                                                  1       ADMIN. MOT. TO SEAL OPP. TO PRELIM. INJ.
                                                                                           CASE NO. 5:21-cv-1727-EJD
                        Case 5:21-cv-01727-EJD Document 30-1 Filed 03/23/21 Page 2 of 2



                   1          I, Arman Zahoory, state and declare as follows:

                   2          1.      I am a member in good standing with the State Bar of California and an associate

                   3   at the law firm Latham & Watkins LLP, counsel of record for Zoom Video Communications, Inc.

                   4   (“Zoom”) in the above-captioned action.

                   5          2.      I have personal knowledge of the facts set forth in this Declaration. If called as a

                   6   witness, I could and would competently testify as to these facts under oath.

                   7          3.      I submit this declaration in accordance with Civil Local Rule 7-11(a) and Civil

                   8   Local Rule 79-5(e) in support of Zoom’s Administrative Motion to Seal Portions of the Zoom’s

                   9   Opposition to Defendant’s Request for Preliminary Injunction.

               10             4.      Zoom’s Opposition to Defendant’s Request for Preliminary Injunction contains

               11      information that RingCentral considers confidential. Accordingly, Plaintiff has filed the following

               12      conditionally under seal:

               13                         Document                                    Text to be Sealed
                        Zoom’s Opposition to Defendant’s Request         Highlighted portions at p. 2, 3, 5, 8, 11, 12,
               14
                        for Preliminary Injunction                       13, 17
               15
                        Exhibit B to the Zahoory Declaration in          Entirety
               16       Support of Zoom’s Opposition to Defendant’s
                        Request for Preliminary Injunction
               17
                              5.      Pursuant to Local Rule 79-5(e), Defendant has 4 days to file a declaration justifying
               18
                       that these sections remain under seal.
               19
                              I hereby declare under penalty of perjury that the foregoing is true and correct.
               20
                              Executed this 23rd day of March, 2021 in Redwood City, California.
               21
                                                                         By: /s/ Arman Zahoory
               22
                                                                              Arman Zahoory
               23
                                                       SIGNATURE ATTESTATION
               24
                              Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the
               25
                       filing of this document has been obtained from Arman Zahoory.
               26
               27                                                        By: /s/ Douglas E. Lumish
                                                                              Douglas E. Lumish
               28
ATTORNEYS AT LAW
                                                                                                    ZAHOORY DECL. ISO
                                                                         2      ADMIN. MOT. TO SEAL OPP. TO PRELIM. INJ.
                                                                                                 CASE NO. 5:21-cv-1727-EJD
